      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 1 of 7
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 31, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SOUTH TEXAS LIGHTHOUSE FOR THE §
BLIND, INC.,                   §
                               §
       Plaintiff,              §
VS.                            § CIVIL ACTION NO. 2:19-CV-193
                               §
FEDERAL SUPPLY SERVICES        §
INTERNATIONAL, LLC, et al,     §
                               §
       Defendants.             §

       ORDER ON EMERGENCY MOTION FOR TEMPORARY RELIEF

       Plaintiff South Texas Lighthouse for the Blind, Inc. (Lighthouse) filed suit against

Defendants Federal Supply Services International, LLC (FSSI) and Glen M. Baldridge

(Baldridge) asserting claims for breach of contract, along with requests for injunctive and

declaratory relief, arising out of a business transaction that fell apart.        D.E. 13.

Defendants answered, denying Lighthouse’s allegations and asserting affirmative

defenses of discharge through a prior material contract breach by Lighthouse, fraud, set-

off and recoupment, and frustration of purpose and impossibility. D.E. 16.

       Before the Court is Lighthouse’s Motion for Temporary Restraining Order and

Temporary Injunction, seeking to prevent Defendants from transferring any assets prior

to the resolution of this case. D.E. 30. After conducting an emergency hearing on the

matter, the Court entered its Order setting a schedule for additional briefing. D.E. 37.

Lighthouse and Defendants timely filed their respective briefs. D.E. 39, 46, 48. For the

reasons set out below, the Court DENIES the motion.

1/7
      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 2 of 7




                                       DISCUSSION

       Lighthouse’s motion seeks emergency relief because: (1) Baldridge is selling his

business, with an imminent closing on the transaction planned; (2) Defendants are

engaging in discovery abuse and/or are misrepresenting facts regarding their sales

figures; and (3) Baldridge, a German resident, is being assisted by his counsel, who has

not been admitted to practice before this Court, to liquidate assets with foreign investors

for the purpose of preventing Lighthouse from recovering on any judgment it may obtain

in this case. D.E. 30. Lighthouse seeks to prevent Defendants from selling any assets

until after this action is resolved.

       Preliminary injunctive relief requires proof of: (1) a substantial likelihood of

success on the merits; (2) a substantial threat that the movant will suffer irreparable injury

if the injunction is denied; (3) the threatened injury outweighs any damage that the

injunction might cause the defendant; and (4) the injunction will not disserve the public

interest. Fed. R. Civ. P. 65; Texans for Free Enter. v. Tex. Ethics Comm'n, 732 F.3d 535,

536-37 (5th Cir. 2013).

       Substantial likelihood of success on the merits. Lighthouse refers the Court to

its motion for partial summary judgment (D.E. 28) as proof of its likelihood of success.

As set out in a separate Order, the Court has denied that motion because Defendants have

raised substantial issues of material fact on whether Lighthouse performed under the

contract on which it predicates its breach of contract claims.           Lighthouse, by not

prevailing on its motion for partial summary judgment, has failed to satisfy the

requirement to show a substantial likelihood of success on the merits.
2/7
      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 3 of 7




       Irreparable injury. Lighthouse claims irreparable injury because Defendants

planned to make a sale of undisclosed assets in an imminent closing, which it argues

would constitute a fraudulent transfer.         Defendants’ resulting ability to evade

Lighthouse’s collection efforts, it contends, would constitute a threat of irreparable

injury. The evidence, however, was too vague to support a finding that any particular

assets of any value were being sold. Rather, Defendants’ counsel assured the Court that

the closing referred to in the nonspecific email supplied by Lighthouse had been

canceled. Indeed, there is no evidence that it, in fact, occurred, and the date of the

contemplated closing has since passed. And Defendants have further supplied evidence

that no business transaction within their contemplation will include the sale of FSSI or its

assets, including the GSA contract involved in their dispute with Lighthouse. See D.E.

46-1, ¶¶ 20-22.

       Neither has Lighthouse alleged a claim for fraudulent transfer in its complaint and

the deadline for pleading amendments has passed. D.E. 10, 12. For this reason, Sargeant

v. Al Saleh, 512 S.W.3d 399, 415 (Tex. App.—Corpus Christi 2016, no pet.), on which

Lighthouse relies, is not helpful. In Sargeant, the court acknowledged that “a temporary

injunction cannot be used to secure the legal remedy of damages by freezing assets

unrelated to the subject matter of the suit.” Id. However, the Sargeant plaintiff had

alleged a fraudulent transfer claim in its petition and had supported that claim by tracing

an equitable claim in particular property to the property sought to be frozen. Lighthouse

has not properly alleged such a claim and it has supplied no evidence to link all of

Defendants’ assets to any property at issue in this case.
3/7
      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 4 of 7




       Lighthouse’s recital of a fraudulent transfer claim in its motion is not equivalent to

pleading it. And even if it were considered a pleading, it is impermissibly conclusory.

For instance, Lighthouse does not plead or submit evidence to support a finding of

Defendants’ actual intent to hinder, delay, or defraud Lighthouse (including any of the

laundry list of factors that can supply circumstantial evidence of such intent). See Texas

Uniform Fraudulent Transfer Act (TUFTA), Tex. Bus. & Com. Code § 24.005(a)(1),

(b)(1-11). Neither does it plead or prove that any transaction was for less than reasonably

equivalent value, leaving Defendants with insufficient assets to pay their creditors. See

TUFTA § 24.005(a)(2)(A), (B). Defendants specifically deny insolvency or any intent to

sell assets below fair market value. D.E. 46-1, ¶¶ 23, 24.

       Lighthouse suggests that, without Court intervention, its ability to collect on a

potential judgment will be more expensive and may prove futile. Lighthouse supplies no

authority for taking control of Defendants’ business under this theory. Neither does it

submit evidence in support of its claims. Rather than being harmful, Defendants argue,

liquidating assets in such situations may make collection of a money judgment easier.

D.E. 42, p. 31.

       Lighthouse complains of discovery abuse without submitting evidence of

discovery requests or responses to substantiate the assertions of abuse. Even if it had,

appropriate sanctions would not include controlling the Defendants’ personal assets that

were not the subject of the litigation. Netsphere, Inc. v. Baron, 703 F.3d 296, 311 (5th

Cir. 2012) (disapproving taking control of a vexatious litigant’s unrelated assets as a

manner of controlling the docket).
4/7
       Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 5 of 7




         Last, Lighthouse complains that Defendants’ counsel has not been admitted to

practice before this Court.             While it is unclear how that might support the relief

requested, it is no longer an issue. Since that complaint was made, Mr. Whitticar has

been admitted to appear pro hac vice in this case. D.E. 36. Lighthouse has failed to

demonstrate a threat of irreparable injury from Defendants’ business transactions.

         Balance of injury to Plaintiff and damage to Defendant. Plaintiff asserts in

conclusory terms that the balance of harms weighs in its favor. According to the Fifth

Circuit, however, a court does not have the power to exercise jurisdiction over property

not subject to the claims in the case simply to secure or preserve funds for the satisfaction

of a potential later judgment. Netsphere, 703 F.3d at 305-06 (vacating order appointing a

receiver to safeguard assets for collection purposes only). Implied in that holding is that

such overreach is excessively harmful to the defendant and not commensurate with the

injury to the plaintiff.

         It is true that the Court can exercise its jurisdiction over property subject to a

complaint in equity. See In re 2920 ER, L.L.C., 607 Fed. App’x 349 (5th Cir. 2015) (per

curiam). However, Lighthouse has not asserted any equitable claim to specific property

in its motion. And its briefing makes only passing reference to the existence of an

arguable equitable claim in its amended complaint.1 Nothing in Lighthouse’s submission

identifies property subject to the Court’s injunctive powers or suggests any formulation

1
   Lighthouse notes that the Court identified potential equitable claims in its Order (D.E. 37). However, the Order
required Lighthouse to show that it did, in fact, have such equitable claims to certain assets and then identify the
authorities and evidence that support prejudgment injunctive relief as to those assets. Lighthouse has not
accomplished this task and reference to the Court Order is insufficient to support its claims. Instead, Lighthouse
persists in seeking relief as to Defendants’ property interests beyond those implicated in this case. And it does not
demonstrate its claim to entitlement to relief as to any particular assets that may be subject to an equitable claim.
5/7
      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 6 of 7




of appropriate relief as to that property. In contrast, Defendants show that no transfer of

the GSA contract referenced in the parties’ Asset Purchase Agreement can be ordered

because it is a federal government contract, the transfer of which is subject to the

government’s approval.     41 U.S.C. § 6305(a) (prohibiting transfer of a government

contract). No approval has been obtained for any transfer. D.E. 46-1, ¶ 20.

       Instead of demonstrating how this Court may exercise authority over Defendants’

business activities, Lighthouse suggests two alternate remedies: (1) a requirement that

Defendants disclose any sales of assets and how they do not impair collection of a

potential judgment; and (2) a requirement that Defendants post a bond to secure a

potential judgment in the event that they make a sale of assets. These requests do not

overcome the limits on this Court’s authority to control a litigant’s business interests in

property unrelated to any equitable claim in the case. The potential harm to Defendants

outweighs the unsubstantiated allegations of injury to Lighthouse.

       Public interest. Lighthouse asserts in only conclusory terms that the public

interest will not be disserved by its request for injunctive relief. The public’s interest in

due process in the course of litigation will be disserved by this effort to obtain premature

relief to which Lighthouse may not show itself entitled, even after trial. The request to

freeze assets for purposes of collection when no judgment has been awarded and no

equitable interest in particular assets has been demonstrated simply goes too far.

Lighthouse has not satisfied this requirement for the issuance of injunctive relief.




6/7
      Case 2:19-cv-00193 Document 56 Filed on 08/28/20 in TXSD Page 7 of 7




                                    CONCLUSION

       For the reasons set out above, the Court DENIES Lighthouse’s emergency motion

for temporary restraining order and temporary injunction (D.E. 30).

       ORDERED this 28th day of August, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




7/7
